Dykman, J.
The amended return of the justice obviated the difficulty we found in the case when it was here before, and the appellant was entitled to a new trial in the county court, because the amount claimed in the pleading exceeded $50. It now appears that the defendant demanded judgment for the sum of $55. The cause was tried to a finish of the plaintiff’s case in the county court, and then his complaint was dismissed.
Upon a full examination, we think the testimony insufficient to charge the defendant with the price of the wheat, and the judgment should therefore be affirmed, with costs. The order appealed from should also be affirmed, with $10 costs, and disbursements.